DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
As per claims 11-26, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

As per claim 11, the prior art of record fails to teach a controller structure for controlling a first drive operating directly on a machine element and a second drive operating on the machine element via a speed-changing device, said controller structure comprising:

a position controller, which receives at a position-control clock pulse a
position setpoint value and a position actual value of the machine element, determines a speed setpoint value for the machine element based on the position setpoint value and the position actual value;

a first determination device, which receives the speed setpoint value and determines therefrom a resulting speed setpoint value as an output signal;

a first speed controller, which receives at a first speed-control clock pulse from the first determination device the resulting speed setpoint value and a speed actual value of the machine element, and determines based on the resulting speed setpoint value and the speed actual value of the machine element a first force setpoint value for the first drive, and controls the first drive depending on the first force setpoint value: and

a second speed controller, which receives at a second speed-control clock pulse from the first determination device the resulting speed setpoint value and a second speed actual value of the second drive, determines therefrom a second force setpoint value for the second drive, and controls the second drive depending on the second force setpoint value.


As per claim 18, the prior art of record fails to teach A control device for controlling a first drive operating directly on a machine element and a second drive operating on the machine element via a speed-changing device, said control device comprising:

a controller structure comprising a position controller, which receives at a
position-control clock pulse a position setpoint value and a position actual value
of the machine element, determines a speed setpoint value for the machine
element based on the position setpoint value and the position actual value, a
first determination device, which receives the speed setpoint value and
determines therefrom a resulting speed setpoint value as an output signal, a first
speed controller, which receives a first speed-control clock pulse from the first
determination device the resulting speed setpoint value and a speed actual
value of the machine element, and determines based on the resulting speed
setpoint value and the speed actual value of the machine element a first force
setpoint value for the first drive, and controls the first drive depending on the first
force setpoint value, and a second speed controller, which receives at a second
speed-control clock pulse from the first determination device the resulting speed
setpoint value and a second speed actual value of the second drive, determines
therefrom a second force setpoint value for the second drive, and controls the
second drive depending on the second force setpoint value, and

a higher-ranking control device specifying, with a position-control clock
pulse, to the controller structure position setpoint values of the machine
element.

	
As per claim 25, the prior art of record fails to teach a machine, comprising:
	
a machine element;
	
a speed-changing device;

a first drive operating directly on a machine element;

a second drive operating on the machine element via the speed-changing
device; and
	
a control device comprising a controller structure comprising a position
controller, which receives at a position-control! clock pulse a position setpoint
value and a position actual value of the machine element, determines a speed
setpoint value for the machine element based on the position setpoint value and
the position actual value, a first determination device, which receives the speed
setpoint value and determines therefrom a resulting speed setpoint value as an
output signal, a first speed controller, which receives at a first speed-control
clock pulse from the first determination device the resulting speed setpoint value
and a speed actual value of the machine element, and determines based on the
resulting speed setpoint value and the speed actual value of the machine
element a first force setpoint value for the first drive, and controls the first drive
depending on the first force setpoint value, and a second speed controller,
which receives at a second speed-control clock pulse from the first
determination device the resulting speed setpoint value and a second speed
actual value of the second drive, determines therefrom a second force setpoint
value for the second drive, and controls the second drive depending on the
second force setpoint value; and a higher-ranking control device specifying, with
a position-control clock pulse, to the controller structure position setpoint values
of the machine element.


References Considered
Cannon, U.S. Patent No. 4,126,821 which discloses a stepping motor control circuit that utilizes a microprocessor;
	
Farkas et al., U.S. Patent No. 4,145,204 which discloses a timing pulse generator for a glassware forming machine whereby synthetization of timing signals from the power source frequency occurs per machine cycle;
	
Endo et al., U.S. Patent Application Publication No. 2003/0187542 which discloses a numerical control device for a machine tool switching two reference axes comprising switching timing and a moving position definition;
	
Nakasima et al., U.S. Patent Application Publication No. 2004/0088061 which discloses a speed adjustment control method that determines an amount of variation in speed from a data table and adjusts speed accordingly;
	
Tisue, U.S. Patent Application Publication No. 2004/0153175 which discloses an accurate positioner suitable for sequential agile tuning of pulse burst and CW lasers;
	
Kajiyama, U.S. Patent Application Publication No. 2005/0113959 which discloses a numerical control apparatus for machine tools whereby a calculation unit calculates a rotational velocity of a main shaft on the basis of parameters corresponding to the position of a cutting edge of a tool; and

Endo et al., U.S. Patent Application Publication No. 2008/0269915 which discloses a numerical controller that comprises deceleration/stop command receiving means that receives a command to decelerate and stop the controlled axis in the path table operation and a decelerating means that gradually reduces the controlled axis to decelerate and stop in an optimal manner.

However, none of the aforementioned references appear to adequately suggest, teach or otherwise demonstrate the highlighted features mentioned above, and therefore the highlighted features serve as the basis for the indication of allowable subject matter with respect to at least the independent claims 11, 18 and 25, and therefore overall with respect to claims 11-26.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        May 20, 2022
/RDH/